Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS
16 – 18. (Canceled)
19.  (Currently amended) An elasticated material comprising:
	A first substrate layer
	A second substrate layer
	An elastomeric strand disposed between the first substrate layer and the second substrate layer and a plurality of bonds bonding the first substrate layer to the second substrate layer
	Wherein the elastomeric strand comprises at least one straight portion and at least one arcuate portion
	Wherein the elastomeric strand is fixed in place between the first substrate layer and the second substrate layer along the at least one straight portion
	Wherein the elastomeric strand is movable between the first substrate layer and the second substrate layer along the at least one arcuate portion
	Wherein the plurality of bonds comprises at least first bonds disposed proximate the at least one straight portion of the elastomeric strand and second bonds disposed proximate the at least one arcuate portion of the elastomeric strand
	At least some of the first bonds forming longitudinally adjacent first bond pairs with bonds of the first bond pairs disposed on opposite sides of the elastomeric strand and having a first longitudinal spacing
	At least some of the second bonds forming longitudinally adjacent second bond pairs with bonds of the second bond pairs disposed on opposite sides of the elastomeric strand and having a second longitudinal spacing
	The first longitudinal spacing being less than the second longitudinal spacing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As set forth in the PTAB decision on March 10, 2022, the closest prior art is Popp and LaVon. LaVon teaches bonds to tension the elastomeric strands, but LaVon uses unitary bonds which completely surround the elastomeric strand. Therefore, it would not have been obvious to one of ordinary skill in the art to vary the bond density of Popp, to the claimed distances based on the teachings of LaVon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780. The examiner can normally be reached Monday through Friday from 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARLA MCCONNELL can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789